Citation Nr: 1143489	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-38 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2007, the Veteran requested a hearing before the RO.  A hearing was scheduled for January 4, 2011 at the RO in Montgomery.  In January 2011, the Veteran notified VA that he was withdrawing his request for a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.

In October 2011, the Veteran submitted additional evidence to the Board in the form of a lay statement.  In November 2011, the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran as likely as not has PTSD that is attributable to a traumatic event during his active military service.



CONCLUSION OF LAW

The Veteran has PTSD that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran asserts that he has PTSD as a result of a traumatic event that occurred during active military service.  Specifically, he states that a close friend was badly injured and eventually died as a result of an explosion while the Veteran was stationed in Germany.  The Veteran maintains that any currently diagnosed PTSD is related to this specific in-service stressor.  Thus, he contends that service connection is warranted for PTSD.

The post-service medical evidence raises a question as to whether the Veteran in fact has PTSD.  A VA medical examination was conducted in October 2004.  The Veteran reported the in-service stressor concerning the death of his friend from an explosion.  The examiner noted that the Veteran had significant mental health complaints including anxiety and nightmares.  The diagnosis was "probable" PTSD/anxiety disorder.  Although the diagnosis did not expressly refer to DSM-IV, the RO conceded that the current disability element of the claim was met in an October 2007 statement of the case.  This was so when reasonable doubt was resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Because the evidence shows that the Veteran as likely as not has PTSD, and because the examiner appeared to attribute the disability to the Veteran's reported in-service stressor, the salient question in the case is whether there is credible supporting evidence that the claimed in-service stressor actually occurred.

The Veteran has submitted a detailed account of his reported in-service stressor.  He states that he was stationed in Germany as cook and assigned to Troop D, 1st Squadron, 1st Cavalry.  The Veteran does not contend that he was involved in combat during the Vietnam War.  He states that his supervisor and good friend was C.S.  The Veteran recalls that some of the stoves they cooked with used fuels like gasoline and had to be pumped with air for pressure.  He states that the stoves were dangerous in that he always had to check for fuel leaks and air pressure problems.  According to the Veteran, in May or June of 1975, an explosion occurred in the mess hall and the Veteran ran over to the scene.  He states that he witnessed C.S. being loaded into a truck; however, C.S. was nearly unrecognizable because he had been badly burned by the resultant fire from the explosion.  The Veteran recollects that he was later informed that C.S. did not "make it" to Walter Reed Army Hospital.

The Veteran's service treatment records do not reference the incident in question.  There is a reference to an anxiety reaction, but it was the result of simple drunkenness in 1973 prior to the incident.  His personnel records document that the Veteran was a cook and that he was stationed in Germany with Troop D, 1st Squadron, 1st Cavalry during the time period in question.  Thus, the background information presented by the Veteran is corroborated.

During the course of the claims process, the RO searched the names on the Vietnam Veterans Memorial wall in order to verify the casualty of C.S.  His name was not found.  However, given that the Veteran and C.S. did not serve in Southeast Asia during the Vietnam era, it is unlikely that his name would be included.

In May 2011, the RO provided the information concerning the alleged stressor to the Defense Personnel Records Information System (DPRIS) in an attempt to verify the casualty.  In response, DPRIS did confirm that a C.S. died in July 1975 as a result of burns.  It was also noted that the "incident" occurred in the United States.  This information essentially corroborates the "who," "what," and "how" of the Veteran's reported stressor.  According to official sources, a C.S. did in fact die as a result of burns in 1975.  There is some question as to the "where" of the stressor as DPRIS notes that the "incident" occurred in country rather than in Germany.  The Veteran argues that DPRIS is likely referring to where C.S. died and not where the injury occurred.  He states that he has always indicated that C.S. was evacuated from Germany in attempt to treat the burns and that he has never claimed that C.S. died in Germany.

The Veteran has submitted multiple statements with similar detailed account of the incident wherein C.S. was mortally wounded by the mess hall explosion.  He also submitted a September 2011 statement from R.H. who served in the same unit in Germany.  R.H. recalled that he also witnessed the incident where C.S. was injured/killed as he attempted to light a burner in order to cook breakfast for the troops.  R.H. was on the scene and tried to put the flames out that were burning C.S.  R.H. stated that a helicopter took C.S. away and he later died from the explosion that occurred in Germany.  

In light of the Veteran's seemingly credible statements and the "buddy" statement submitted from R.H., the Board finds that the burn injury to C.S. as likely as not occurred in Germany as stated by the Veteran.  This so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The DPRIS response can be interpreted as indicating that C.S.'s death was in the United States even if the initial injury was not.  Moreover, several other specific aspects of the Veteran's alleged stressor have been explicitly corroborated.  Furthermore, the regulations concerning PTSD only require credible supporting evidence that the claimed in-service stressor actually occurred.  There is no requirement that every detail of a stressor be corroborated to a degree of absolute certainty.  Because the Veteran as likely as not has PTSD that is attributable to a traumatic event during his active military service, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


